Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 1 of 22

 

U.S. DISTRICT COURT - NLL. Of N.Y.
United States District Court for the Fr | LED
District of New York - Albany
James T. Foley U.S. Courthouse
Suite 509; 445 Broadway
Albany, NY 12207

 

 

OCT 30 2019

 

 

 

 

Garnishments in USDC DC AT___ O'CLOCK _
On and for the behalf of the lohn M. Domurad, Clerk - Albany
UNITED STATES

 

 

 

[18-mc-7 In re: David Merrill]

Doc 12, Page 23 of 29

 

 

REFUSAL FOR CAUSE

 

 

COMES NOW, Terecita of the family COLON and Redeemed. Demand is made for
redemption of central banking currency in Lawful Money in all transactions pursuant to Title 12
USC §411 and §16 of the Federal Reserve Act. Service to the agent is service to the principal
and vice versa. The Original Refusal for Cause is served on the Dragon Court.

Dear Clerk of Court;

Please file and publish this information, Presentment (IRS LTR 3176C) properly

Refused for Cause timely.

Garnishments upon US Treasury develop waiver of tort upon criminal syndicalism and
racketeering .

All administrative remedy has been exhausted.

  

 

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 2 of 22

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 3 of 22

it Department of the Treasury

in IRS intermal eivanes Service
Frivolous Return Prog., Stop 4450
OGDEN UT 84201-0059

 

TERECITA COLON
F . .
4 r .
CUT RETURN THE VOUCHER A TTOM OF THIS \PAGE IF YOU ARE MAKING A PAYMENT,
EVEN IR#voU ALSO HAVE AN ’) 7 :

 

The IRS address must appear in the window. Use for payments
14869683281 Letter Number: LTR3176C

BODCD-WI
Tax Period : 201812

go” HNN
CU
ert even sce, 70 pv

T ITA COLON
OGDEN UT 84201-0059
WecbocbuabendelMacsoeel lUbsoellsvostulstubssuval ll

 

700 S$ COLO 30 0 201812 b70 OO000000000

 

 

Letter Date ;: 2019-10-08
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 4 of 22
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 5 of 22
YP TRS reacts See?
Frivolous Return Prog., Stop 4450 In reply refer to: 1486988381
OGDEN UT 64201-0059 Oct. 08, 2019 LTR 3176C 0
700 201812 30
Input Op: 1466986381 00013546
BODC: WI

TERECITA COLON

.
a

i

ic#hio mfber : 700
Form: 1040
eriods: Dec. Sl, 2618

#

Employee Sey: ication n er:
ontact teleph er: 866-883-0235 i
Contact fa >: 855-246-468686 : A
Dear Taxpayer: . i af

You filed a purported tax return. f t tx Periods above that
claimed one or more frivolous p@sitions#op reflected a desire to delay
or impede administration of the x is. If you don't immediately
correct your return, we'll ass ss\a 7000 penalty against you.

Taxpayer identi

  

   
 

I 7
. Fa

WHY WE ARE CONTACTINE YO

Based on Internal Rewen o Section 6702, Frivolous Tax
Submissions, we determi the information you filed as a purported
tax return, on Mar. 2 2019 is frivolous and there is no basis in the
law for your position.

Federal courts, including the Supreme Court of the United States, have
considered positions like yours and repeatedly rejected them as
without merit. Publication 2105, Why do I have to Pay Taxes?, includes
examples of frivolous positions and arguments regarding the U.S. tax
system under the heading "Don't Fall for These Arguments." Notice
2010-33 provides detailed information on positions identified as
frivolous under Section 6702.

You included a position that has no basis in the law. You're
attempting to avoid or reduce tax liabilities or to secure a refund
that you're not entitled to.

To avoid this penalty, submit a signed request to withdraw your
purported returns for each taxable period listed at the top of this
letter within 30 days from the date of this letter. Once you withdraw
your purported returns, we will disregard the previous documents you
filed and we will not assess the frivolous tax return penalty for each
Period for which the purported returns were withdrawn.

If vou have questions or concerns regarding the information requested
or response timeframes, please contact the number listed at the top of
 

Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 6 of 22

1486988381
Oct. O08, 2019 LTR 3176C 0
700 201812 30
Input Op: 1486968381 00015547

TERECITA COLON

the letter.
¢ L :

Attach this letter to yo r onse and mail it to the return address

at the top of this letiégr. "

r

IF YOU DO NOT WIT RAR YOUR RETURNS . é
rs ™
th w your returns within 50 days from the date of
if u submit @dditional documents assé@rting a
ign, we will a Jess the $5,000 penalty for each
A \ frivolous position and send you a

  
 
   

 
  
   
  
 

 
 

bill. iled a jogn plous greturn,, both you and your spouse

will be a&sessed a $5,000 p&oblty. I en Revenue Code Section 6702

Provides wu the authori Vi. penalty. We won't respond to
frivolous position.

to asgse
any future correspondence ‘asser ay
ADDITIONAL INFORMATION \ ’
For more information on Si ns identified«as frivolous under
Section 6702 see: www.ifs.go /notice201035. If vou don"t have a
computer, consult a law\lirary to access Notice 2010-35 in the
Internal Revenue Bulletin (1I.R.B.). You can find additional

information in a publication titled "The, Truth About Frivolous
Arguments" available on-line only at www.irs.gov/frivolous.

See Publication 2105 for basic information about the tax system. We
also encourage you to seek advice from a competent tax professional or
a tax attorney qualified to practice in your state.

If you need forms, schedules, or publications, you can get them by
visiting www.irs.gov/forms-pubs or by calling 800-TAX-FORM
(600-829-3676).

We enclosed a copy of this letter for your records and an envelope
for your convenience.

f you have additional questions; you can call us at 666-885-0255,
onday through Friday 7:00 am to 3:30 p.m. MST.
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 7 of 22

1486988381
Oct. 08, 2019 LTR 3176C 0
700 201812 30
Input Op: 14866986361 00013546

TERECITA COLON

>

al r
a
¥
#

Sincerely yours,

GE ape.

rl af Horn II, Director
gor) In yy Verification Ops

: or

 

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 8 of 22
 

Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 9 of 22

go ob?

= COPY

APPOINTMENT AFFIDAVITS

 

0.8. District Judge dugust 2, 1996
Bier af pee torn
dlbany, Hew Tork

 

 

enemies, foreign and domestic:

freely. ervta!
reservalion or purpose of that I will weil uchorge the detien of tha office
on which [am abowl to enter. So help me
8. AFHIDAVTT AS TO STRIXING GOVERNMENT ,
lam not participating in any surke of the United States agency thereof, =
and | will not so participate while an Governesent of the United Sestea ar Say agency

thareaf.

Cc. AFFIDAVIT AS TO PURCHASE AND SALE OF OFFICE

Thave not, nor bas acting in my behalf, given, transferred,
for or m expectation or of recebring assistance

   

 

 

 

 

Subscribed and aworn (or affirmed) before me this 224 __ day of _Aueust 19%
al Albany New Tork

Fis eal

[saa] _—

vision Manager

Commission «xpires ie ee
(i bey Preble, the date of cupiration af bew'bar (Fiske

whedd br phew

Mesias pmo Ss norepe weeey pemenih hageert pmpcaninlghese mean wie at sesso bei
rd err winches oat woke Uy epetaley ales le ayFirws eother thee me
ae sedate putp thiee tani ep he anion aulssky ches de enguien ahs te aden ae taaeeie

a, ade a a: moo - Bea en

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 10 of 22

COPY

STATES JUDGES

T3i. Used Sosy Conde}

  
  
     
  

OPO ME oss asteees =... Under the Censtintion
and laws of the United Somes; and th and defend the Constinstion of die United
Stes opuinst all enemies forelgn and it | will bear urwe faich and allegiance to the
sasne: Goat 3 wake Gis ebligeion Seety cull any montal reservation or purpose of evasion; and
that 1 will well and faithfully discharge the duties of the office on which I am sbout to enter.

=

Subscribed and swor co tor afflrmed) before me dhs 209. 8... eee cece eee dx
SOPUMPRR Sea Uae etsenstensesecsncbie AR Mares :

 

 

 

“Tek Ti ies. 2M Lehod tee Cocke, oe eee
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 11 of 22

% &
so OF

APPOINTMENT AFFIDAVITS

 

United States ¥i District Syracuse, New York
Carer oF ‘oo Diberigliow) (Pisce of Bepiopmeny

 

    

end | wil not 20 paricinate wale an employes of the
thereat

Cc. AFFIDAVIT AS TO THE
(hewe not, nor has anyone acting in ny

for or in expectation or hope of cr this appoint
(Sipramure of Appouriag | 4

Subscribed and ewom (or affirmed) before me thig_ickdey of September,

0 a

 

(SEAL) (Signature of (foe)
Commission expires__.__ Chief Judge
[ht iy a Meaty Pail ip cee ot hag Coren eon phos en her): (Tea)

Nott. te mop oars ODpRCtE te thal form of thee oath ov religion Grune cared cic Se pre pe bo Pe
Retigine Freedom Rmainrabon Act Plamee contact pout apencys ingel coumee! for adhrion a

‘Sued Form 8!
US Citiog of Prermpewrand flere avian For
Frm Ceuta fer Parte ete Phpriacereraad Acie rn BGM TMG | Pri not yeh
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 12 of 22

‘Tithe 5, Sec. 333), United States Code)

OATH OF ia UNITED STATES JUDGES

 

the United States; and that [ the Constitution of the United States
against all enemies, foreign ic; that | will bear true faith end allegiance to the
same, thet | take this obligation freely, without amy mental reservation or porpow of

evasion; and that | will well and faithfully discharge the duties of the office on which |
ee aes
wW (Signature of Appointee) oe

Subscribed and sworm to (or affirmed) beforeme this Srh ty

 

 

of September, 2008
= Danas
[FOIA Exemption 6]
Actual abode: ae. Se
i a T.
Official station P.O. Box mE° *Y 53°s" wn Thee. St. Syracuse, HY 1326]
Date of birth 1956 tae

Date of Entry on Duty September 5, 2006 _

* Title 28, sec. 436 United States Code as umonded.
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 13 of 22

Supreme Coort of the Wnited States

Qetober Term, 20/8

I, Brett M. Kavanaugh, do solemnly swear that | will administer justice
without respect to persons, and do equal right to the poor and to the rich, and that |
will faithfully and impartially discharge and perform all the duties incumbent upon
me as Associate Justice of the Supreme Court of the United States under the
Constitution and laws of the United States.

So help me God.

 

Bel th. Kone)

Subscribed and sworm to before me
this 6th day of October, 2018

ABV 7

Associate Justice of the Supreme Court

Witnessed by Anthony McLeod KENNEDY.

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 14 of 22

Case 11@mc00007-LEK-DIS Documenti2 Filed 07/05/18 Page 5 of 29

O58 Mergers of heater
(afk af Weuformaan Prfic,
i JF

fat? Sew Peete
Toe fA

 

Folepiomer GNON A/a Bet,

ir Laergie lrg =
Se Appeal Mo [6-AP-20) basa)
Biagegel Se cm td 0d a
WL

Ar 0S Mie
(Cera Mr rg

Vou aiepeed bo append been vee tartare el ibe leona Weqpeen Mule 1B SeagT) ut oh
Thies of inieraon Pofery arteng am bea ed the face od Gages Pol. be eyed i ene
breegor of beicrmiees Act pga fr acota b tous teeter, Germ Cet hectice
fob Flutes

Teqpncwer cl here epee pes ede ber as ee gel be thee Cee
tweens Poss oly afer eee See eer ahetese Gekerematien fy a cepa Sar TE
CF he 0) AS ip beg: cirri hes ort bore uae Py ter DN Seal, there
ac ctor fer the tie bs comedies on ape

AQ iu Pas haere thet PCNA patie er repre on fle kare eet tee a pes ae
cape tae the tale et peed ireepond bee SL) eee ec) Dkoweeer, | co
eemere ene Uke thot OTe ae commend cin OE Sica acd has eon a ed aed ee ged

Sete Precewenl! Hf yen ate dicnatieet ea re OR Seals fewel reagomer ou may eopee! agaen
he thers OTe

The Coffe bey Soreemried a cngey ed yee letter i the OM Stal) You vhemghd camer ther

AA Sos Rieguesaes ervece Creme ar WE)- 54 bee hort arcane egerleng the sets of
oe es

AY te hart tp deeb eegerdiong Ghee ecteoe: chet (fare tat tadem os eet append, Jou
may comic? the Cfo PA Pete Liesos foe jena app Gec foells. Yow my acerall & ah
the endoriege) agency officiel by caliemg (MTS § 14 bea}

oer

 

It looks like the “real Department of Justice is blaming the default on the /nitial Response Staff”?

 

 
 

Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 15 of 22

LS. Department of Justice
Office of Information Policy
Sarovar pia sae

#222 Sew dort diver Aa
Huston, OC See te cy

 

 

Fedephame, (202) 3) 4-t6t7

April 22. 2019

Re: DXM-20) 9402503
DRE-VAV:SBT

bh a

This responds to your Freedom of Information Act (FOWA) request dated and received
in this Office on February 22, 2019, for the Appointment Affidavits and Oath of Office for
former Supreme Court Justice Anthony M. Kennedy.

Please be advised that a seanch has been conducted in the Office of Legal Policy (U4LP),
and no neconds responsive to your poyucsl were located. For your infomation, while we did
not locate the documents you requested, this doc. not mean that the documents de nat exist,
sor docs i imean that Justice Kennedy was not duly authorized. The Department of Juxtece &
fot the official repository for this tvpe of pecorc: thenefore, not all documents arc forwarded to
OLP for inchosion in its file. Please be advised that OLP, for which this Office processes
FOLA nequesis, maintains records pertaining to all sitting federal judges, cxcept magistrate.
bankruptcy. Vas Cour, Veterans Appeals Coun and nulitary Coun of Appeab judges.
Records relating to all federal judges arc maintained by the Administrative Office of the United
Statics Couns (AQUSC). Asthe AGUSC is an entity within the judicial branch. it & not
subject to the FOLA. Although the policy of the AOUSC is not to release documents to the
public. should you wish to contact the entity, its addness as follows:

Judge: Compensation and Retirement Senices Office
Adminstrativwe Offier of the United States Courts
Onc Columbus Circle, SE

Washington. XC 70544

For your information. Congress excluded three discret: categories of law enforcement
and national secunty records from the requirements of the FOMA, See § U.S.C. $52yc) (2012 &
Supp. V 2007). This response is limited to those records that are subject to the requirements of
the POLA. This is a standard notification that is given to all our requesters and should not be
taken as an indication that excluded records do, or do ned, exist.

You may contact our FOWA Public Liaison, Douglas Hibbard. for any further assistance
and to dincuss any apect of your request at: Office of Information Policy, United Sintec
Department of Justice. Suite 11050, 1425 New Vork Avenuc, NW, Washington. DC 205 4)-
(O01: telephone at 202-5) 4-3647; of facile at 202-5 )4- 1008,
 

Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 16 of 22

«2+

Additionally, you may contact the Office of Government Information Services (OGIS)
ai the National Archives and Records Admimistration to inquire about the FOLA mediation
services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Admimistration, Room 2410, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogisdinara gov: telephone at
202-741-577, toll free at 1-877-684-0448; or facsimile at 202-741-5769.

If you are ned salisfied with my response to this requesl, you may administratively
appeal by writing to the Director, Office of Information Policy, United States Department of
Justice, Suite 1050, 1425 New York Avenue, NW, Washington, DC 205-MHR001, of you may
submit an appeal through O[P's FOX Aonline portal at https: !'foiaonline. gow foiaontine
action publichome. Your appeal must be postmarked or electronically submutted within ninety
days of the date of my response to your request. If you submit your appeal by mail, both the
letier and the envelope should be clearly marked “Freedom of Information Act Appeal.”

Sincerely,

—~ L aes ae
_ ? . jfte—Sz
Douglas R. Hibbard
Chief, Initial Request Staff

The Department of Justice refuses to provide the oath of office for Mr. KENNEDY and therefore
it does not exist. If the witness is not bound then the oath of Mr. Brett Michael KAVANAUGH

is worthless and his office is vacant.

 
 

Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 17 of 22

 

Gece lite 1 vrs

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 18 of 22

‘See-other-side.

 
Case 1:18-mc-00007-LEK-DJS Document 87 Filed 10/30/19 Page 19 of 22

Mailing Addresses

United States District Court for the Dist. of New York - Albany Cert. Mail #7016 3010 0000 5496 4257

James T. Foley U.S. Courthouse

445 Broadway, Suite 509 —

Albany, NY 12207

Department of the Treasury
Internal Revenue Service
Frivolous Return Prog., Stop 4450
OGDEN, UT 84201-0059

General Counsel - Administrative Office of the US Courts
One Columbus Circle, NE; Room 5-300 Billing
city of Washington, District of Columbia. 20544

Hungarian Honorary Consulate in Liverpool, United Kingdom
Attn: ZSIGMOND/HOGELAND

43 Rodney Street

Liverpool L1 9EW

United Kingdom

Club de Paris - IMF
139, rue de Bercy -
75572 Paris Cedex 12, France

National Judicial Council $21 cash
16 Szalay utea, H-1055

Pf. (PO Box) 24. H-1363

Budapest, Hungary.

Rectified Scottish Rite Freemasonry
The Supreme Council, 33°, 8J, USA
1733 16th St. NW

Washington, DC 20009-3103

United Nations Secretary General Antonio GUTERRES
1 United Nations Plaza
New York, New York. 10017

*OL6 3010 OO00 S4Y5b 4257

 

Cert. Mail #7016 3010 0000 5496 4240
7016 3010 ‘OO00 5496 4e4p

International Mail
International Mail

International Mail

vs
Registered Mail # A€ [24 14% au
RE 129 748 217 US

Registered Mail # Qaéi2z71 74g 203 JS
RE 129 748 203 us

 
Case 1:18-mc-0000

Ai ee eS ee

 

1065 RAHWAY AVE
AVENEL, Nw O7G01-So99
330360-0491
(G0 275-8777
10/78/2019 10:06 AM

Product Oty Lniit Price

Price
First-Class Mai l@ 1 $1.30 $1.30 |
Large Envelope
(Domestic)

(WASHINGTON, DC 70009)
(Weight:0 Lb 2.60 O27)
{Estimated Delivery Date)
(Wednesday 10/90/2019)
Registered $12.40
(Anourrt $0.00)
(USPS Registered Mai) #)
(RE129748217US)
First-Class Maile i $1.30 $1.90
Large Envelope
(Domestic)
(NEW YORK, KY 10017)
(Waight:0 Lb 2.40 O02}
(Estimated Delivery Date)
(Wednesday 10/90/2019)
Registered $12.40
(Amount : $0.00)
(USPS Registered Mall #3
(RE129748203U5)
First-Class Intl 1 $4.16 $4.16
Large Envelope
_ 4 iteration! }
(Hungary)
(Weignt:0 Lb 2.50 Oz)

Total : $31.56

Debit Card Remi t'd $31.56
(Card Name: MasterCard)
(Account A: XMMNMANMARMWE TSS)
(Approval #)
(Transaction #:579)
(Receipt #:027566)
(Debit Card Purchase:$31 56)
(Cash Back :$0.00)

(AID: AODOO000D42205 Chip)
(AL :Debit)

(PIN: Verified Debi 1.)

Text your tracking number to 26777

 

(2U5P5) To get the latest status
Standard Message and Data rates may
apply. You may also visit wew.usps. com
USPS Tracking or call 1-800-222-1811.

Que to the security of Registered
Mail, an additional 3-10 delivery days
should be added to the expected
delivery date provided.

Save this receipt 46 evidence of
insurance. For information on filing
a Insurance claim go to

https: //eww.usps.com/halp/cl aims btm

Preview your Mai |

Track your Packages

Sign up for FREE @
wee. (nformedde! ivery.com

 

7-LEK-DJS Document 87 Filed 10/30/19 Page 20 of 22

Please visit

 
MR & MRS L COLON Hl
C/> 106 CRASKE ST
WOODBRIDGE, NJ(07095)
KDA Domes me Te | PERE AT "
_P

7016 3010 OO00 5S45b 4257 Boa i ins

MOUNT
| $
*d States District C 0 : 04.65
District of New York - a —— _ . ;
James T. Foley U.S S. Courthouse
Suite 509: 445 Broadway
Albany, NY 12207

oO
Oo
QA
Y
5
5
<
Lu
77
~
Oo
Oo
Oo
x
oO
E
oO
ES
a
®
Nn
©
O

 
Case 1:18-mc-00007-LEK-DJS Docu

 
